Case 3:21-cr-00006-TJC-PDB Document1 Filed 12/17/20 Page 1 of 5 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
UNITED STATES OF AMERICA CRIMINAL COMPLAINT
vs. Case No. 3:20-mj- | 44 &- Pop

ALBERTO VENEGAS-SOSA

I, the undersigned complainant, being duly sworn, state the following is true and correct
to the best of my knowledge and belief. On or about October 24, 2020, in St. Johns County, in
the Middle District of Florida, the defendant,

a citizen of Mexico and an alien in the United States, was found unlawfully present

in the United States without first having obtained the consent of the Attorney

General or the Secretary of Homeland Security for the United States to apply for

admission to or re-enter the United States after having been deported and removed

from the United States on or about February 2, 2010, and on or about April 26,

2020,
in violation of Title 8, United States Code, Section 1326. I further state that Iam a Deportation
Officer for the Department of Homeland Security, Immigration and Customs Enforcement, and

that this Complaint is based on the following facts:

SEE ATTACHED AFFIDAVIT

Continued on the attached sheet and made a part hereof: Yes OJNo

EC

Signature of Complainant)

 

Sworn to before me and subscribed in my presence, MICH OA &. PL Lanwegr)

on December 17, 2020 at

PATRICIA D. BARKSDALE
United States Magistrate Judge

 

 

7
Name & Title of Judicial Officer Signatu of Judicial Officer
Case 3:21-cr-00006-TJC-PDB Document1 Filed 12/17/20 Page 2 of 5 PagelD 2

CRIMINAL COMPLAINT AFFIDAVIT

I, Michael C. Melancon, being a duly sworn and appointed Deportation
Officer for the Department of Homeland Security, Immigration and Customs
Enforcement (“ICE”), hereby make the following statement in support of the
attached criminal complaint.

l, Your affiant has been a Deportation Officer for ICE since 2011.
Your affiant has training and experience in the enforcement of the immigration
and nationality laws of the United States. In addition, your affiant has training
and experience in the preparation, presentation, and service of criminal
complaints and arrest warrants.

2. On October 24, 2020, the Jacksonville Sub Office received
information that an individual identified as Alberto VENEGAS-SOSA, who was
born on a date in August of 1980, had been booked into the Saint Johns County
jail, in St. Augustine, Florida, within the Middle District of Florida. On the same
date, Deportation Officer Villafane ran immigration service computer checks by
using the biographical and FBI record provided, which resulted on a match to
Alberto VENEGAS-SOSA, a citizen of Mexico born on the same date. Further
record checks indicated that VENEGAS-SOSA is an alien previously deported

from the United States who lacked permission to enter or remain in the United
Case 3:21-cr-00006-TJC-PDB Document1 Filed 12/17/20 Page 3 of 5 PagelD 3

States. Deportation Officer Villafane sent an ICE detainer for VENEGAS-SOSA
to the St. Johns County jail on October 24, 2020.

i On December 15, 2020, the St. Johns County jail notified your
affiant that the local charges for VENEGAS-SOSA were resolved and that he was
ready to be picked up on the ICE detainer.

4. On December 16, 2020, VENEGAS-SOSA was administratively
arrested and transported to the ICE Sub Office in Jacksonville, Florida for
administrative processing. During processing, Deportation Officer Baez entered
VENEGAS-SOSA’s fingerprints into a biometric identification system that
compared his fingerprints with the fingerprints of individuals who had been
previously encountered by immigration authorities. The system returned a match
and reflected that VENEGAS-SOSA had been previously encountered by
immigration authorities and had been assigned an Alien Registration number
(“A-number’”). Deportation Officer Baez then conducted additional DHS
computer checks using the A-number, which reflected that VENEGAS-SOSA is a
citizen of Mexico who has been previously deported or removed from the United
States to Mexico on two occasions.

5: Your affiant also reviewed documents from the Alien Registration
file (“A-file”) for VENEGAS-SOSA. An A-file is a central file maintained by

immigration agencies that contains documents related to the interactions and
Case 3:21-cr-00006-TJC-PDB Document1 Filed 12/17/20 Page 4 of 5 PagelD 4

encounters of United States immigration authorities with an alien. Documents in
the A-file confirmed that VENEGAS-SOSA was previously deported or removed
from the United States to Mexico on two occasions: on February 2, 2010, through
El Paso, Texas, and on April 21, 2010, through Nogales, Arizona. The A-file
contained no record that VENEGAS-SOSA had ever applied for or received
permission from the Attorney General or the Secretary of the Homeland Security
for the United States to re-enter the United States since the time of his deportation
or removal.

6. ICE Deportation Officer Baez conducted a sworn interview of
VENEGAS-SOSA on December 16, 2020. Before the interview, VENEGAS-
SOSA was advised of his constitutional rights and he agreed to make a statement
without an attorney present. During the interview, VENEGAS-SOSA said that
he is a citizen of Mexico, that he had previously been removed from the United
States, and that following his removal he had illegally re-entered the United States
sometime in 2011 by walking across the border. VENEGAS-SOSA admitted that
he was not inspected by an immigration officer when he re-entered the United
States.

a. On December 16, 2020, a Deportation Officer for ICE advised
Assistant United States Attorney Laura Cofer Taylor of the foregoing facts and

she authorized criminal prosecution of VENEGAS-SOSA.
Case 3:21-cr-00006-TJC-PDB Document1 Filed 12/17/20 Page 5 of 5 PagelD 5

8. Based upon the foregoing facts, your affiant believes there is
probable cause to establish that VENEGAS-SOSA is a citizen of Mexico who has
been found unlawfully present in the United States without first having obtained
the consent of the Attorney General or the Secretary of Homeland Security for
the United States to apply for admission to or re-enter the United States after

having been deported or removed from the United States, in violation of Title 8,

A, Ange,

Michael C. Melancon, Deportation Officer
U.S. Immigration and Customs Enforcement
Jacksonville, Florida

United States Code, Section 1326.

 
